DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This communication is in response to the application filed 12/9/2019.  Claims 1-19, and 25 are pending.  Claims 20-24 and 26 have been canceled.
The IDS filed 12/9/2019 (2 copies) has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-19, and 25 recite(s) mathematical relationships.  Furthermore, claim 19 also recites a method of organizing human activities, both of 
Claims 1 and 25: 
perform calculations to analyse said user input in conjunction with said historical training data and said historical participant outcomes; 
perform calculations to compute a probability risk factor prediction for each proposed participant as a result of participating in said proposed training regime; and
 display a visual representation of said computed probability risk factor prediction on a user interface.

Claim 19
-5-Supplemental Preliminary Amendment U.S. Application No. 16/620,602 Atty. Docket No. 0182.0033-US analyse said user input in conjunction with said historical training data and said historical participant outcomes; and
 compute a probability risk factor prediction comprising a prediction of the risk of injury for each proposed participant as a result of participating in said proposed training regime;

modifying said proposed training regime to minimise the risk of injury for one or more of the proposed participants.
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 1 and 25 recite additional limitation(s), including the steps of “ receive user input regarding said proposed training regime and proposed participants;  and 

The additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application. In the instant case the additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) 
Claims 1, 19, and 25 recite a processor (i.e. system controller), and:  “user input means,” and “storage means.”   The added claim language recites a computer structures that were routine and conventional at the time of Applicant’s invention was filed. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “The computing device also includes one or more input/output (I/O) interfaces 1330 connected to the system bus 1304 including an audio-video interface that couples to output devices including one or more of a video display 1334 and loudspeakers 1335. 
 The application also states: “Any processor capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken are included. Thus, one example is a typical processing system that includes one or more processors. The processing system further may include a memory subsystem including main RAM and/or a static RAM, and/or ROM.” (see par. 179)  Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
It should be noted that the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, which are recited in claims 1 and claim 7: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-18 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-18 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-18 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “training artificial neural networks” and active ANNs. It is unclear how the two (TANNs and active ANNs) are distinct from one another.  More specifically, it is unclear if the “training” ANNs refer to the first models that are developed and used to train (in an AI context) the active neural networks or whether the description of the neural networks as “training” refers to the development of an exercise (i.e. training) regime. 
Moreover, claim 18 recites “on receipt of data comprising data in respect of said proposed exercise training regime and/or in respect of one or more of said participants.”  It is unclear how the “in respect of” phrases are intended to modify the claim. s


	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaquish et al (US 20120040799 A1) in view of Turner (US 9269278 B1).
Claim 1. Jaquish teaches a system for forming a simulation of a proposed training regime and providing a probability risk factor prediction in respect of one or more participants participating in said proposed training regime; the system comprising:
 a user input means adapted for accepting user input regarding (par. 169-170-keyboard): a proposed training regime; and training data regarding one or more participants of the proposed training regime; (par. 40--screening data caputured, provide information on exercise history and injuries)
a storage means adapted for storing records regarding: 
said historical training data regarding one or more past training activity; historical participant data regarding one or more participants of the proposed training regime; and historical actual participant outcomes from said past training activity; (Fig. 4, par. 80-database with exerciser medical data, includes each exerciser 10 describes any previous injuries to his or her arms, legs and spine, any previous surgery, any previous 
 and a system controller comprising a processor  (par. 74-central system) adapted to: 
receive user input regarding said proposed training regime and proposed participants; (par. 76- exerciser specific analysis 73 is performed when this data reaches central data processing system 70…, the resulting output information includes exerciser progress by appointment 61, long term goal achievement 62, and next recovery period 63 instructions.)
perform calculations to analyse said user input in conjunction with said historical training data and said historical participant outcomes;( par. 76- exercise regime determined for exercise; par. 23- The exercises interspersed between mandatory recovery periods are repeated using a new set of one or more exercise constraints that are refined based upon previous exercise results)
Jaquish does not expressly disclose, but Turner teaches:
 perform calculations to compute a probability risk factor prediction for each proposed participant as a result of participating in said proposed training regime; (col. 4, 
	At the time of the applicant’s invention would have been obvious to one of ordinary skill in the art to modify the system and method of Jaquish to provide an analysis and report on the risk of injury, with the motivation of preventing possible injury to the exerciser.
Claim 2. Jaquish teaches a system as claimed in claim 1 wherein said user input means and said user interface is located on a client device and said system controller is located on a server device in networked communication with said client device.  (par. 174-175)
Claim 3. Jaquish teaches system as claimed in claim 2 wherein said client device comprises a mobile computing device in wireless networked connected communication with said server device.  (par. 174-176-distributed network includes thin clients, and an interface that includes exercise machines; clients are in communication with system server)
Claim 4	 Jaquish and Turner in combination teach a system as claimed in claim 1, as explained.  Jaquish does not disclose, but Turner teaches wherein said probability risk factor prediction comprises a prediction of the risk of injury for each proposed participant as a result of participating in a proposed future training regime. (col. 4, lines 45-51)  At the time of the applicant’s invention it would have been obvious to combine these references for the reasons set forth in the rejection of claim 1.
Claim 5. 	Jaquish and Turner in combination teach a system as claimed in claim 1, as explained.  Jaquish does not disclose, but Turner system as claimed in claim 12 
Claim 6. Jaquish teaches a system as claimed in claim 5 wherein said user input regarding said proposed training regime comprises one or more parameters selected from the group of sprint distance, jog distance, running pace, weight of one or more training aids, exercise type, performance metrics.  (par. 41-use reports any previous injuries to his or her arms, legs and spine, any previous surgery, any previous cardiac difficulties, e.g. arrhythmias (irregular heartbeat), myocardial infarction (heart attack), previous cardiac surgery or other disease or medical condition problems, any previously diagnosis or treatment for hypertension, any medication currently being taken, any current special diet, any nutritional supplements/health food products currently being taken. (i.e. weigh training aids))
Claim 7	Jaquish teaches the system as claimed in claim 1 wherein said user input regarding said one or more participants comprises one or more parameters selected from the group of age, gender, weight, height, previous injury history, previous historical training regime participation outcomes, and other performance and physiological related metadata.  (par. 41-use reports any previous injuries to his or her arms, legs and spine, any previous surgery, any previous cardiac difficulties, e.g. arrhythmias (irregular heartbeat), myocardial infarction (heart attack), previous cardiac surgery or other disease or medical condition problems, any previously diagnosis or treatment for hypertension, any medication currently being taken, any current special diet, any 
Claim 10. Jaquish teaches a system as claimed in claim 1wherein said simulation of said proposed training regime is represented by a model (i.e. artificial neural -3-Supplemental Preliminary AmendmentU.S. Application No. 16/620,602Atty. Docket No. 0182.0033-USnetwork) adapted to accept input parameters obtained by pre-processing of raw data comprising one or more of: said historical training and participant data retrieved from said storage means; participant data received from said input means; and proposed training regime data received from said input means.  (par. 114-closed loop integrated model, par.  It also may have a highly structured data collection and processing capability, allowing more and more science based analysis of trends among larger and larger populations of exercisers, consistently resulting in improved analysis at the individual exerciser level)
Claim 11. Jaquish teaches asystem as claimed in claim 10 wherein said pre-processing of said raw data comprises one or more data processing procedures selected from the group of: data smoothing, data normalisation, data aggregation, data sampling, Synthetic Minority Over-sampling Technique (SMOTE).  (par. 114- data aggregation using a model)
Claim 12. 	Jaquish teahes a system as claimed in claim 10  wherein said input to said artificial neural network comprise an input vector comprising an aggregation of input parameters over a predetermined time period.   (par. 9-  (iii) collection of medical and physiological information before exercise participation; (iv) collection of the exercise results and the use of such data to calculate an appropriate recovery time; (v) central processing of an exerciser's incremental exercise results for the purpose of performance tracking as well as the calculation of mandatory recovery periods; and (vii) 
Claim	13.	Jaquish and Turner in combination teach a system as in claim 10,  wherein said artificial neural network is adapted to simulate a predicted probability risk factor for each participant member of a team comprising a plurality of participant members as explained in the rejection of claim 10. Javish further discloses wherein said team is scheduled to participate in a future said proposed training regime.  (par. 81- multiple exercisers ; par. 82- Exemplary algorithm for computing recovery time and forward looking advise. The exemplary algorithm described here is a compendium of discreet elements (feedback options) to aid the exerciser. These feedback options are displayed on the exerciser's printout of exercise results (e.g., FIGS. 6A-6J) and/or on their log in screen. The user's exercise data is analyzed to dictate which feedback option is appropriate.)
Claim 14	Jaquish teaches a system as claimed in claim 1 further comprising means to select a predetermined time window for analysis of participant probability risk factor during a proposed training regime comprising a plurality of training exercises.  ( par. 82- Exemplary algorithm for computing recovery time and forward looking advise. The exemplary algorithm described here is a compendium of discreet elements (feedback options) to aid the exerciser. These feedback options are displayed on the exerciser's printout of exercise results (e.g., FIGS. 6A-6J) and/or on their log in screen. The user's exercise data is analyzed to dictate which feedback option is appropriate.)
Claim 15.	Jaquish teaches wherein said prediction of probability risk factor is provided in real time on selection of a predetermined time window indicative of the 
Claim 16 	Jaquish does not disclose a system wherein said prediction of probability risk factor is provided in real time on modifications of said proposed training regime, but does disclose providing prompt feedback to user regarding their regimen. (par. 70) . Turner discloses computing a probability risk factor prediction; (col. 4, lines 35-40) and display a visual representation of said computed probability risk factor prediction on a user interface. (col. 6, line 1-10-report on the risk of injury)
	At the time of the applicant’s invention would have been obvious to one of ordinary skill in the art to modify the system and method of Jaquish to provide an analysis and report on the risk of injury in real time, with the motivation of preventing possible injury to the exerciser.
 Claims 17-18 Jaquish does not disclose a system wherein said prediction of probability risk factor is provided in real time on modifications of said proposed training regime, but does disclose a model to develop a custom training plan that evolves with the exerciser, and providing prompt feedback to user regarding their regimen (par. 70) . Turner discloses computing a probability risk factor prediction; (col. 4, lines 35-40) and display a visual representation of said computed probability risk factor prediction on a user interface. (col. 6, line 1-10-report on the risk of injury)


Claim 19   	Jaquish teaches a method of planning a proposed training regime for one or more training participants, the method comprising the steps of: 
entering user input to a system controller, said user input comprising information regarding a proposed training regime and one or more proposed training participants (par. 40--screening data captured, provide information on exercise history and injuries), 
said system controller comprising user input means for accepting said user input; (par. 169-170-keyboard)
 storage means adapted to store records regarding: historical training data; historical training regimes and historical actual participant outcomes from said historical training regimes; (Fig. 4, par. 80-database with exerciser medical data, includes each exerciser 10 describes any previous injuries to his or her arms, legs and spine, any previous surgery, any previous cardiac difficulties, e.g. arrhythmias (irregular heartbeat), myocardial infarction (heart attack), previous cardiac surgery or other disease or medical condition problems, any previously diagnosis or treatment for hypertension, any medication currently being taken, any current special diet, any nutritional supplements/health food products currently being taken, any unexpected or expected 
a processor adapted to perform calculations (par. 74-central system) to: -5-Supplemental Preliminary Amendment 
U.S. Application No. 16/620,602 Atty. Docket No. 0182.0033-US analyse said user input in conjunction with said historical training data and said historical participant outcomes; ( par. 76- exercise regime determined for exercise; par. 23- The exercises interspersed between mandatory recovery periods are repeated using a new set of one or more exercise constraints that are refined based upon previous exercise results) and
modifying said proposed training regime to minimise the risk of injury for one or more of the proposed participants.  (par. 81-82-users receive feedback options to modify their program)
Jaquish does not expressly disclose, but Turner teaches:
 compute a probability risk factor prediction comprising a prediction of the risk of injury for each proposed participant as a result of participating in said proposed training regime (col. 4, lines 35-40); and receiving calculated probability risk factor prediction data including prediction of the risk of injury for each proposed participant as a result of participating in said proposed training regime; (col. 6, line 1-10-report on the risk of injury)  At the time of the applicant’s invention would have been obvious to one of ordinary skill in the art to modify the system and method of Jaquish to provide an analysis and report on the risk of injury, with the motivation of preventing possible injury to the exerciser.
.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaquish et al (US 20120040799 A1) in view of Turner (US 9269278 B1), and in further view of Winsper et al (US 20130338802 A1)
Claim 8.  	Javish and Turner discloses a system as claimed in claim 7, as explained., but do not disclose wherein where one of said participants has a history of an injury, said historical training data regarding one or more participants of the proposed training regime further comprises an injury modifier which decreases as a function of time from the time of the initial injury such that a calculated prediction of probability risk factor for the participant in a future proposed training regime is increased by the injury modifier for a predetermined time period after the initial injury.  .  Winsper teaches an exercise or injury modifier, for more strenuous activities which can have different values and may be updated   (par. 84- The activity modifier may have a default value. In one example embodiment, the default value may be 0.1. In a second embodiment, the default value may be 1.0. The default value may be any value, including 0.0. System 100 may update the default value to correspond to the activity modifier for an exercise currently being performed by the user. Over a duration of the workout, system 100 may use different ones of the activity modifiers to calculate calories burned using equation (1) corresponding to different exercises the user is prompted to perform. One or more factors may contribute to the activity modifier and/or adjustment of the modifier)  At the time of applicant invention, it would have been obvious to one of ordinary skill in the art 
Claim 9. 	Jaquish and Turner do not disclose, but Winsper further teaches a system as claimed in claim 8 wherein said injury modifier decreases with respect to time commencing from the time of the initial injury in accordance with a custom time- based function based on the frequency and/or severity of past participant injuries.  (par. 85-- The completeness modifier may be used for adjusting the BMR based on how well a user's form corresponds to a desired form when performing an exercise. In an example, the completeness modifier may indicate what percentage of full movement was achieved for each repetition when performing an exercise) At the time of applicant invention, it would have been obvious to one of ordinary skill in the art to modify Javish and Turner in combination with the teaching of Winsper, with the motivation of encouraging activity while minimizing a risk of re-injury from over-exertion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/            Primary Examiner, Art Unit 3626